Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION 



Allowable Subject Matter
Claims 1, 4, 7, 10 & 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that it contains limitations “defining the selected region or object and selected by the user to indicate desired image quality effect of the selected region or object; wherein the selection parameters comprise: an enhancement mode, or, an enhancement mode and an enhancement level, the enhancement mode is one of the following: a forward enhancement mode indicative of increasing image quality of the selected region or object; a reverse enhancement mode indicative of decreasing image quality of the selected region or object; a replacing mode indicative of using another image to replace the selected region or object; a non-enhancement mode indicative of the image quality of the selected region or object being a system default” and the limitation that is describing based on the selection performing specific enhancement with specific choices. These imitations in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Other Independent Claim is allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426